      Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 1 of 39



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                    :
DABORAH WILLIAMS
                                    :

     v.                             :   Civil Action No. DKC 19-3370

                                    :
ARORA HILLS HOMEOWNERS
ASSOCIATION INC.                    :

                          MEMORANDUM OPINION

     Presently pending and ready for resolution in this action

alleging violations of federal, state, and county housing laws is

a motion for summary judgment filed by Defendant Arora Hills

Homeowners Association, Inc.      (ECF No. 27).    The issues have been

fully briefed, and the court now rules, no hearing being deemed

necessary.      Local Rule 105.6.       For the reasons that follow,

Defendant’s motion for summary judgment will be granted.

I.   Background

     A.      Factual Background

     Unless otherwise noted, the following facts are undisputed

and construed in the light most favorable to the nonmoving party.

Plaintiff, Daborah Williams, is an African American mother of eight

children.     In February 2015, she began renting a single-family

home located at 12128 Skylark Road in Clarksburg, Maryland (the

“Skylark Property”).    Seven of her eight children reside with her

at this address. Ms. Williams’ primary source of income is through

government assistance programs.     She receives a housing assistance
            Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 2 of 39



voucher         from     the   Montgomery    County    Housing     Opportunities

Commission.            Ms. Williams rents the Skylark Property from the

owner, Mr. Gautam Rana, who purchased the property in 2005 and

resides in Florida.

        The Skylark Property is part of a master planned community

called Arora Hills that consists of 1,330 townhomes, single-family

homes, and condominiums.              Arora Hills is operated by Defendant

Arora        Hills     Homeowners    Association,    Inc.   (“Arora”).       Arora

annually elects a Board of Directors that manages the affairs of

the community, including employing professional management agents.

(Def. Ex. B4 at 4).1           Arora hired Eileen Benecke to serve as the

manager of Arora Hills in March 2015.               Ms. Benecke reports to the

senior        property    manager,    Michael   Eckloff.      As   manager,   Ms.

Benecke’s job responsibilities include maintaining all common

areas, such as the community pool, and conducting community wide

inspections.

        Inspections are done by either walking or driving through the

community with a camera and taking photos of every lot to document


        1
       The parties submitted and cite to overlapping exhibits in a
completely disorderly and incongruent fashion. With apologies to
readers other than the parties, the court must now also engage in
unconventional citations throughout this opinion.      Plaintiff’s
deposition will be referred to as “Pl. Dep.” and Ms. Benecke’s
deposition will be referred to as “Benecke Dep.”      Citations to
both depositions will be to the page number appearing on the
deposition transcript, rather than the ECF page number. All other
exhibits in the record will be referred to in the same manner in
which the parties label them rather than by ECF number and page
number, as is customary.
                                 2
         Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 3 of 39



violations     of   the   community’s    governing    documents.2         If    an

inspection      reveals   a   violation,    a   management    staff   member

documents the violation and mails a first violation notice to the

unit owner, along with a photo documenting the violation and

requesting a response within ten days.3           (Def. Ex. B at 1).           The

property is also placed on a list which management uses to conduct

follow-up inspections.        (Benecke Dep. at 56).       If the owner does

not respond within ten days, the staff member next mails a hearing

notice to the owner indicating that the owner may either remedy

the violation before the hearing date specified or request to

attend the hearing.       If the owner responds indicating correction,

the violation is resolved.        Any unresolved violations are compiled

into a single report and sent to the Covenants Committee, a

subsection of the Board of Directors that meets regularly to review

violation reports.        (Benecke Dep. at 135-36; Def. Ex. B at 2).



     2 All owners who purchase in the community receive a deed that
provides that they take ownership subject to the community’s
governing documents which include: (1) a Declaration of Covenants,
Conditions, Restrictions, and Easements (Def. Ex. B1); (2) By-laws
(Def. Ex. B2); (3) Master Rules (Def. Ex. B3); and (4) Community
Standards and Guidelines(Def. Ex. B4). These documents govern the
maintenance of lots, storage of personal property, trash, and the
parking of cars, and detail the enforcement procedures for
violations of such rules, including the authority to impose fines.

     3 If the owner leases the unit to a tenant, management notices
are sent directly to the owner at the address on file as the
owner’s primary residence. (Benecke Dep. at 42 & 45). This is
because all owners who lease their units to tenants remain
responsible for the property’s compliance with the governing
documents.
                                 3
      Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 4 of 39



Based on the photographs provided by management, the Covenants

Committee confirms whether there has been a violation and whether

the violation remains uncorrected.       (Pl. Ex. 9 at 76-78).         If it

remains uncorrected, the committee assesses a fine on the unit

owner’s account.    If a fine is assessed, the owner has a right to

file an appeal to the full Board of Directors.        (Def. Ex. B at 2).

If a tenant wishes to be present at the hearing, the owner must

request his or her attendance as a witness.          (Pl. Ex. 9 at 77).

If unpaid fines remain on a unit owner’s account, the owner’s pool

access, and by extension any tenant’s pool access, may be suspended

pending payment.    (Benecke Dep. at 126).

     1.   July 2015: The Pool Incident

     Plaintiff’s first interaction with Ms. Benecke occurred in

July 2015.    On July 2nd a conflict arose between Ms. Williams’

children and cousin, June Young, and other Arora Hills residents

at the community pool.       Management received several complaints

including: (1) a complaint by Arora Hill’s third party pool vendor

that Ms. Young was making other patrons uncomfortable; (2) a

complaint by a resident that Ms. Young had inappropriately splashed

and tickled his children; (3) a complaint by a lifeguard who stated

that she felt threatened when Ms. Young approached her from behind;

and (4) a complaint that Plaintiff’s children had stolen toys out

of the lost and found bin.     (Benecke Dep. at 75, 110-14).




                                    4
         Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 5 of 39



     On July 7, 2015, Ms. Benecke sent Mr. Rana and Plaintiff a

letter informing them of the complaints made and stating that such

actions were offensive, in violation of Section 3.2.2 of the

Declaration, and that Plaintiff’s pool access would be terminated

if another incident were to be reported. (Pl. Ex. 18). Plaintiff,

however, remained authorized to use the pool for the remainder of

the 2015 season.4       (Pl. Dep. at 57-58).      Shortly after receiving

the July 7th letter, Plaintiff called Ms. Benecke and denied the

allegations made against her cousin and children.                  Plaintiff

further stated on the call that she believed her family was being

“singled out” and “treated unfairly.”          (Pl. Ex. 4).

     2.      August 2015-March 2016: The First Fine

     On August 26, 2015, the Skylark Property was cited for the

first time since Plaintiff took occupancy for having a vehicle

parked on the lawn in violation of the Declaration.             A violation

letter was sent directly to the Skylark Property addressed to Mr.

Rana.     (Pl. Ex. 5; Def. Ex. B12).       On October 14, 2015, December

29, 2015, and February 26, 2016, follow-up notices were sent both

to Plaintiff and directly to Mr. Rana at his address in Florida.



     4 While Plaintiff’s complaint asserts that her family has been
precluded from using the pool to date, (see ECF No. 1, at 3 & 6),
Plaintiff testified in her deposition that her family remained
authorized to use the pool for the remainder of the 2015 season.
(Pl. Dep. at 57-58). The parties fail to pinpoint an exact date
but agree that it was not until April 2016 that Plaintiff’s pool
access was suspended due to outstanding unpaid fines on Mr. Rana’s
account. (Pl. Dep. at 58; Benecke Dep. at 112-13).
                                 5
      Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 6 of 39



(Pl. Ex. 5; Def. Ex. B12).     The February notice indicated that the

Covenants Committee would review the status of the violation during

their next meeting on March 9, 2016.        (Pl. Ex. 5).     On March 9,

2016, the Covenants Committee determined a violation had occurred

and issued the first fine against the Skylark Property in the

amount of $100.     The fine was applied to Mr. Rana’s account on

March 23, 2016.   (Def. Ex. B7 at 5).

     Sometime after receiving the first fine, Plaintiff personally

approached five neighbors living at 12120, 12124, 12126, 12130,

and 12132 Skylark Road and asked each of them, individually, if

they had received violations of the sort that she had.          Each told

her they did not receive any violations.       (Pl. Dep. at 51, 59-72).

Plaintiff states that each of these neighbors own rather than rent

their homes and are either Caucasian or Indian.        Plaintiff further

claims that the property located directly behind her home, at 12309

Cypress Spring Road, also committed multiple violations but was

not cited or fined.    (Pl. Dep. at 73-74).

     3.   April 2016: The Second Fine and the Interaction with Ms.
          Benecke at the Community Center

     On April 15, 2016, Plaintiff drove to Ms. Benecke’s office at

the community center to obtain contact information for Arora’s

corporate management office.       (Pl. Dep. at 136-37; Pl. Ex. 6).

According to Plaintiff, Ms. Benecke was “irate” and refused to

give her this information.       (Id.).    When Plaintiff pressed Ms.

Benecke for the information, she wrote the phone number down on
                                    6
            Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 7 of 39



the back of a business card, directed Plaintiff to the exit, and

then “threw” the card on the ground outside and told her to pick

it up.         (Id.; see also Pl. Ex. 12).         Ms. Benecke contends she

merely “placed” the card on the ground outside and that once

outside, Plaintiff shouted that she would “love to kick [Ms.

Benecke’s] ass and would be happy to spend the day in jail to do

so.”5        (Benecke Dep. at 29-30).        Plaintiff took a photo of the

number from the card on the ground and called the corporate office

that day.         The corporate office provided her with Mr. Eckloff’s

contact information.

        On April 18, 2016, a fine was applied to Mr. Rana’s account

in the amount of $250.00 for lawn parking.6                On April 19, 2016,

Plaintiff emailed her landlord asking him to request a hearing to

appeal the fine.         (Pl. Ex. 10).    There is no evidence in the record

that Mr. Rana ever did so.

        Plaintiff       states    that    she    and   her    daughter       have,

collectively, seen Ms. Benecke drive by their house four or five

times since moving in.           (Pl. Dep. at 115-17 & 146-49).      During one


        5
       Ms. Benecke recalls this incident as taking place in July
2017 instead of April 2016, as the record indicates.    (Benecke
Dep. at 30).

        6
       While the fine was applied to the account on April 18, 2016,
the determination to issue the fine was made days earlier at the
meeting of the Covenants Committee on April 13, 2016. Plaintiff
and Mr. Rana received a notice informing them of the hearing
outcome on April 18, 2016. The notice stated that the Covenants
Committee had observed “that the gray van has been sitting in the
driveway with storage for over six months.” (Def. Ex. B12 at 8).
                                 7
         Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 8 of 39



such instance, in the spring of 2016, Plaintiff saw Ms. Benecke

drive by her house at approximately seven in the morning.                 (Id.,

at 115).      When Plaintiff “made her presence known,” Ms. Benecke

drove away.     Plaintiff immediately got in her car and drove to the

community center to intercept Ms. Benecke before she entered her

office.     Without exiting the car, Plaintiff rolled down her window

and asked “Why do you keep driving by my house? What is it that

you want? What are you looking for?”          (Id., at 151).     Ms. Benecke

did not respond.

     4.      May 2016-February 2017: Complaint to Mr. Eckloff and
             Additional Fines

     On May 16, 2016, the Skylark Property was fined $100.00 for

lawn parking following a Covenants Committee meeting held on May

11, 2016.      (See Def. Ex. B12).      Plaintiff wrote a letter to Mr.

Eckloff on May 16, 2016, complaining about the numerous violations

cited against the Skylark Property.7         (Pl. Ex. 6).   She stated that

she felt she was not being treated equally to her neighbors because

they had committed similar violations but were not fined.             (Id.).

Plaintiff attached four pictures which appear to depict violations

on neighboring properties.         (Id.).    She further stated that she

was a single parent and that she would fix the violations if she

could, implying she did not have sufficient funds to do so.


     7 Plaintiff also complained that she was not “notified” of
the March 9, 2016 hearing that led to the first fine, however, the
record shows that Plaintiff was notified of the hearing date in a
letter dated February 26, 2016. (See Pl. Ex. 5).
                                 8
        Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 9 of 39



Finally, she stated that she had contacted the county investigator

and that such office would intervene if her complaints were not

resolved. (Id.).         Mr. Eckloff responded two days later informing

Plaintiff that she must direct all communications through Mr. Rana

as    Arora   would    communicate       only     with    the    owner,       the   party

responsible for all violations and fines.                  (Pl. Ex. 7).

       Following Plaintiff’s letter, the next fine was not issued

until       December   2016,        in     the    amount        of     $200     for    an

unlicensed/inoperable vehicle parked in the driveway.                         (Def. Exs.

B7 at 5 & B12 at 2-3).         The four fines levied against the Skylark

Property in 2016 totaled $650.00.

       5.     March 2017-Present: Evictions and Formal Complaints

       In March 2017, Mr. Rana sent Plaintiff an email stating that

the   fines    accumulated     on    the    account      had    become    financially

stressful and that he would only renew Plaintiff’s lease if she

paid $500 per month towards the fines.                   (Pl. Ex. 14).         Plaintiff

then began paying Mr. Rana monthly towards the fine and the tenancy

continued.      On June 11, 2017, Plaintiff filed a complaint with the

Montgomery County Human Relations Commission.                        (Pl. Ex. 8).      On

September 28, 2018, Plaintiff filed an additional complaint with

the Maryland Commission on Civil Rights alleging discrimination

and retaliation.        (Pl. Ex. 11).            The Skylark Property received

additional fines between and after the filing of these complaints.

(See Def. Ex. B7 at 5-7).            On September 23, 2019, Mr. Rana sent

                                           9
        Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 10 of 39



Plaintiff a text message stating that he believed it was in their

mutual interest to terminate the tenancy and that she would have

until the end of February 2020 to vacate the property.             (Pl. Ex.

4 citing Pl. Ex. 15).        Fines were assessed again on October 30,

2019, and December 31, 2019. (Def. Ex. B7 at 5-7). As of September

18, 2020, the date of Plaintiff’s deposition, she remained living

at the Skylark Property.       (Pl. Dep. at 103-105).

        In total, twenty-three fines were issued against the Skylark

Property between Plaintiff’s arrival in February 2015 and June

2020:    four fines in 2016, nine fines in 2017, four fines in 2018,

and six fines in 2019.         The fines assessed against the Skylark

Property totaled $4,400.       (Def. Ex. B7, at 2-7).

        B.   Procedural Background

        Plaintiff filed her complaint on November 22, 2019, alleging

violations of the Fair Housing Act (the “FHA”) and its state and

local counterparts for retaliation (Count I), hostile environment

(Count II), and discrimination (Count III).              (ECF No. 1).     On

January 24, 2020, Arora answered. (ECF No. 8). A scheduling order

was issued on January 27, 2020.            (ECF No. 10).      A settlement

conference was held on October 9, 2020, but no settlement was

reached.     After the parties jointly moved to extend the deadline

for filing dispositive motions (ECF No. 25), Defendant moved for

summary judgment on December 4, 2020.           (ECF No. 27).     Plaintiff

responded in opposition on January 5, 2021, (ECF No. 32), and

                                      10
        Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 11 of 39



supplemented her response twice (ECF Nos. 33 & 34).               Defendant

replied on January 20, 2021.        (ECF No. 35).

II.     Motion for Summary Judgment

        A motion for summary judgment will be granted only if there

exists no genuine dispute as to any material fact and the moving

party is entitled to judgment as a matter of law.         See Fed.R.Civ.P.

56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986); Emmett v.

Johnson, 532 F.3d 291, 297 (4th Cir. 2008).         A material fact is one

that “might affect the outcome of the suit under the governing

law.”    Liberty Lobby, 477 U.S. at 248.       A dispute about a material

fact is genuine “if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.”           Id., at 249.   In

undertaking this inquiry, a court must view the facts and the

reasonable inferences drawn therefrom “in the light most favorable

to the party opposing the motion,” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting U.S. v.

Diebold, Inc., 369 U.S. 654, 655 (1962)); see also EEOC v. Navy

Fed. Credit Union, 424 F.3d 397, 405 (4th Cir. 2005), but a “party

cannot create a genuine dispute of material fact through mere

speculation or compilation of inferences.”          Chung Shin v. Shalala,

166 F.Supp.2d 373, 375 (D.Md. 2001).

        To prevail on a motion for summary judgment, the moving party

generally bears the burden of showing that there is no genuine

                                      11
     Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 12 of 39



dispute as to any material fact.      No genuine dispute of material

fact exists, however, if the nonmoving party fails to make a

sufficient showing on an essential element of his case as to which

he would have the burden of proof.       Celotex, 477 U.S. at 322–23.

Therefore, on those issues on which the nonmoving party has the

burden of proof, it is her responsibility to confront the summary

judgment motion with an “affidavit or other evidentiary showing”

demonstrating that there is a genuine issue for trial.          See Ross

v. Early, 899 F.Supp.2d 415, 420 (D.Md. 2012), aff’d, 746 F.3d 546

(4th Cir. 2014). Hearsay statements or conclusory statements with

no evidentiary basis cannot support or defeat a motion for summary

judgment.    See Greensboro Prof’l Fire Fighters Ass’n, Local 3157

v. City of Greensboro, 64 F.3d 962, 967 (4th Cir. 1995).

III. Discrimination under the FHA 42 U.S.C. § 3604(b)

     Plaintiff asserts in Count III that Arora, through its agents-

Eileen Benecke and Michael Eckloff-discriminated against her in

violation of § 3604(b)of the FHA and its state and local analogs

on the basis of race, familial status, and source of income.8

     A.     Legal Standard

     The FHA, also known as Title VIII of the Civil Rights Act of

1968, prohibits public and private parties from engaging in certain


     8 The FHA does not protect against discrimination on the basis
of “source of income” or the “presence of children.” Thus, Ms.
Williams’ only cognizable claims under the FHA are for
discrimination on the basis of race and familial status. The state
analog protects against discrimination on the basis of race,
                                 12
     Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 13 of 39



discriminatory      activities    as    part    of     ensuring    “fair   housing

throughout the United States.”          42 U.S.C. § 3601.         Section 3604(b)

of the FHA makes it unlawful “to discriminate against any person

in the terms, conditions, or privileges of sale or rental of a

dwelling,    or    in   the   provision    of   services     of    facilities   in

connection    therewith,      because     of   race,    color,    religion,   sex,

familial status, or national origin.”                42 U.S.C. § 3604(b).       To

prove a claim for discrimination under the FHA, a plaintiff must

demonstrate that the housing action or practice being challenged

was motivated by a discriminatory purpose or had a discriminatory

impact.     Betsey v. Turtle Creek Assocs., 736 F.2d 983, 986 (4th

Cir. 1984).       A plaintiff may prove discriminatory purpose through



familial status, and source of income.      The local county code
protects against discrimination on the basis of race, source of
income, and presence of children.      Because the language of 42
U.S.C. § 3604(b), Md. Code Ann., State Gov’t § 20-705, and
Montgomery Cty. Code § 27-12(a) are nearly identical, the same
analysis applies to all of Plaintiff’s discrimination claims.
Under the FHA, it is unlawful “to discriminate against any person
in the terms, conditions, or privileges of sale or rental of a
dwelling, or in the provision of services or facilities in
connection therewith, because of race, color, religion, sex,
familial status, or national origin.” 42 U.S.C. § 3604(b). Under
Md. Code Ann., State Gov’t § 20-705, it is unlawful to
“discriminate against any person in the terms, conditions, or
privileges of the sale or rental of a dwelling, or in the provision
of services or facilities in connection with the sale or rental of
a dwelling, because of race, color, religion, sex, disability,
marital status, familial status, sexual orientation, gender
identity, national origin, or source of income[.]” Md. Code Ann.,
State Gov’t § 20-705(2). Montgomery Cty. Code § 27-12(a)(5) makes
it unlawful to “discriminate in the furnishing of any facilities,
repairs, improvements, or services, or in the terms, conditions,
privileges, or tenure of occupancy of any person.”
                                13
       Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 14 of 39



either: (1) direct evidence of discrimination or (2) by satisfying

the burden-shifting framework set forth in McDonnell Douglas Corp.

v. Green, 411 U.S. 792 (1973).          See Pinchback v. Armistead Homes

Corp., 907 F.2d 1447, 1451 (4th Cir. 1990) (holding that the

McDonnell-Douglas         burden-shifting    framework       applies   to   FHA

claims).

       “Direct evidence encompasses ‘conduct or statements’ that

both (1) ‘reflect directly the alleged discriminatory attitude,’

and (2) ‘bear directly on the contested [housing] decision.’”

Laing v. Fed. Exp. Corp., 703 F.3d 713, 717 (4th Cir. 2013) (quoting

Warch v. Ohio Cas. Ins. Co., 435 F.3d 510, 520 (4th Cir. 2006)).

A plaintiff “‘must present evidence which demonstrates a specific

link     between    the    discriminatory    animus    and     the   challenged

decision, sufficient to support a finding by a reasonable fact

finder    that     an   illegitimate   criterion    actually    motivated   the

challenged decision.’”          Davenport v. Anne Arundel Cty. Bd. of

Educ., 998 F. Supp. 2d 428, 433 (D.Md. 2014) (quoting Braziel v.

Loram Maint. of Way, Inc., 943 F.Supp. 1083, 1095 (D.Minn. 1996)).

       When   a    plaintiff   seeks   to   prove   discriminatory      purpose

without direct evidence of discrimination, the court analyzes the

claim under the McDonnell Douglas burden-shifting framework.                See

Wise v. Vilsack, 496 F. App’x 283, 285 (4th Cir. 2012) (per curiam).

Under this framework, the plaintiff first must establish a prima

facie case of discrimination. See Boardley v. Household Fin. Corp.

                                       14
      Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 15 of 39



III, 39 F. Supp. 3d 689, 709 (D.Md. 2014).              To establish a prima

facie case of discrimination, a plaintiff must show that: “‘[s]he

is a member of a protected class and that [s]he was treated

differently than other tenants because of h[er] membership in that

class.’”     Roberson v. Graziano, No. WDQ-09-3038, 2010 WL 2106466,

at *2 (D.Md. May 21, 2010), aff’d, 411 Fed. App’x 583 (4th Cir.

2011).     If the plaintiff clears that bar, “‘the burden shifts to

[the] defendant[] to show a legitimate nondiscriminatory reason

for [its] actions.’”       Boardley v. Household Fin. Corp. III, 39 F.

Supp. 3d 689, 709 (D.Md. 2014) (quoting Letke v. Wells Fargo Home

Mortg., Inc., No. RDB 12–3799, 2013 WL 6207836, at *3 (D.Md. Nov.

27, 2013)).     “Ultimately, ‘the burden returns to [the] plaintiff

to demonstrate that the reason was a pretext.’”                  Id. (quoting

Letke, 2013 WL 6207836, at *3).               To meet this burden to present

evidence of pretext, a plaintiff must demonstrate both that the

defendant’s proffered legitimate, nondiscriminatory reason was

false, and that discrimination was, in fact, the real reason for

the defendant’s action.          See Foster v. Univ. of Maryland-E. Shore,

787   F.3d   243,   252   (4th    Cir.   2015)    (quoting   Jiminez   v.   Mary

Washington Coll., 57 F.3d 369, 378 (4th Cir. 1995)).

      B.     Analysis

      Arora first argues that it is entitled to summary judgment on

Plaintiff’s discrimination claim because it is not a party to the

Plaintiff’s lease with Mr. Rana, and thus has no ability to

                                         15
     Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 16 of 39



discriminate    in   the   terms,   conditions,   or    privileges   of   the

tenancy.      Alternatively, Arora argues that it is entitled to

summary judgment because Plaintiff has neither identified any

direct evidence of discrimination nor made out a prima facie case

of discrimination under the         McDonnell Douglas      burden-shifting

framework.

     1.      Arora’s Role and Relationship to Plaintiff

     Arora argues that it cannot be liable for discrimination,

because it “cannot discriminate in the terms, conditions, [or]

privileges of Plaintiff’s rental, or services provided thereunder,

because it is not part of the rental arrangement and has no control

over rental terms.”        (ECF No. 27-1, at 9).          To support this

contention Arora cites to three cases.            The first case cited,

Jersey Heights Neighborhood Ass’n v. Glendening, 174 F.3d 180 (4th

Cir. 1999), involved a neighborhood association that brought suit

under Section 3604(b) against various Maryland state officials

over their decision to construct a highway near the community.

The United States Court of Appeals for the Fourth Circuit affirmed

the lower court’s ruling stating that the plaintiff’s “challenge

to the highway site selection process is too remotely related to

the housing interests that are protected by the [FHA]” to survive

dismissal because plaintiff “d[id] not allege that anyone has[,]

for discriminatory reasons[,] been evicted from his home or denied

the right to purchase or rent housing[.]”              Jersey Heights, 174

                                     16
     Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 17 of 39



F.3d at 192.    Unlike in Jersey Heights, here, Plaintiff alleges

that Arora’s action of continuously fining her landlord for the

violations on the property she leased led to her constructive

eviction – a decision directly related to her housing interests.

Ms. Williams also clearly alleges that the contested housing

decisions were motivated discriminatory by intent.

     The other two cases Arora cites, AHF Cmty. Dev., LLC v. City

of Dallas, 633 F. Supp. 2d 287, 302 (N.D. Tex. 2009) and Cox v.

City of Dallas, Tex., 430 F.3d 734, 746-47 (5th Cir. 2005), are

nonbinding and also factually distinguishable.          AHF Cmty. Dev.,

LLC concerned allegations that the city of Dallas unlawfully

discriminated   against   residents     of   an   apartment   complex   by

conducting numerous unwarranted tactical police raids designed to

harass and intimidate minority residents.           The court ultimately

held that the city could not have discriminated in the terms,

conditions, or privileges of the rental of a unit, or in the

provision of services or facilities in connection with the rental

of a unit, because the apartment complex, not the city, rented the

units to the residents.      Clearly, the actions of the municipal

police department in that case were far more attenuated than

Arora’s actions in the instant case.              Likewise, in Cox, the

plaintiffs alleged that the city of Dallas discriminated against

them in the provision of services by failing to enforce zoning

laws that prohibited illegal dumping near their homes.         The court

                                   17
      Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 18 of 39



held that section 3604(b) of the FHA was inapplicable because,

assuming the enforcement of zoning laws is a “service” under the

FHA, such service was not “connected” to the rental of Plaintiff’s

dwelling, because the plaintiffs complained only that the value of

their homes had decreased, not that they were precluded from

renting     or   constructively      evicted.        The       current   case   is

distinguishable as Ms. Williams claims that she was, in fact,

constructively evicted because of Arora’s actions.                   In sum, the

cases cited by Arora do not stand for the proposition which Arora

believes they do.       The court also notes that nothing in the text

of   section     3604(b)    prohibits   suits   against        third-parties    or

restricts      suits   to   the   parties    named   in    a    tenant’s   rental

agreement. Rather, the wording of the statute indeed appears broad

enough to encompass Plaintiff’s claims.

      2.    Discriminatory Purpose

      In the alternative, Arora argues that it is entitled to

summary judgment because Plaintiff has not demonstrated that any

of its actions were motivated by a discriminatory purpose, as she

has not identified any direct evidence of discrimination nor made

out a prima facie case of discrimination under the McDonnell

Douglas burden-shifting framework.           The court agrees.

      a.    Direct Evidence of Discrimination

      In the entire record, Plaintiff points to no instance in which

Defendant, or any of its agents, directly mentioned her race,

                                        18
     Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 19 of 39



familial status, or source of income.          (Pl. Dep. at 118-21).   The

only statement Plaintiff identifies as supporting her belief that

she was being discriminated against is a remark made by Ms. Benecke

on April 15, 2016, in which she stated: “I don’t deal with people

like you.”         (Pl. Dep. at 119-20).        This statement does not

constitute direct evidence of discrimination because it neither

directly reflects a discriminatory attitude nor bears directly on

any contested housing decision.         The statement does not directly

reference race, source of income, or familial status and is subject

to several interpretations.      See Bickford v. Denmark Tech. Coll.,

479 F. Supp. 2d 551 (D.S.C. 2007) (Holding a remark by a university

president to an employee that “we don’t do things like you people

do” in discussing a letter the employee had prepared for him was

not direct evidence of discrimination under Title VII because the

statement was subject to several interpretations).           Nor does the

statement contain any language that could be construed as racially

charged code words.       See Guimaraes v. SuperValu, Inc., 674 F.3d

962, 974 (8th Cir. 2012) (“[R]acially charged code words may provide

evidence of discriminatory intent by sending a clear message and

carrying     the     distinct   tone    of     racial   motivations    and

implications.”) (citation omitted).          See Ash v. Tyson Foods, Inc.,

546 U.S. 454 (2006) (holding that evidence that a plant manager

sometimes referred to employees as “boy” was potentially probative

of discriminatory animus, whether or not accompanied by racial

                                   19
     Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 20 of 39



classification).    While Ms. Benecke’s comment may be offensive,

“all offensive language is not direct evidence.”              Eruanga v.

Grafton Sch., Inc., 181 F. Supp. 2d 514, 521 (D.Md. 2002).             Thus,

Plaintiff has not established a genuine dispute over whether Ms.

Benecke’s statement reflected a discriminatory attitude.

     Even if Plaintiff had established a genuine dispute, she has

not asserted that the statement “b[ore] directly” on any adverse

housing decision.    The statement was not made in connection with

the issuance of any violation letter or fine.9       Rather, the remark

was made in the context of Ms. Williams’ request for a phone number

for Arora’s corporate office. There is no nexus between the remark

and any adverse housing action.         Thus, this one-off remark is

insufficient to constitute direct evidence of discrimination.

“[T]o prove discriminatory animus, the derogatory remark cannot be

stray or isolated and ‘[u]nless the remarks upon which plaintiff

relies were related to the [housing] decision in question, they

cannot be evidence of [discrimination].’”          Brinkley v. Harbour


     9 Any adverse action in the form of a fine cannot be causally
attributed to Ms. Benecke as the decision to issue fines is made
by the Covenants Committee, not Ms. Benecke.        See Schafer v.
Maryland Dep’t of Health & Mental Hygiene, 359 F. App’x 385, 389
(4th Cir. 2009) (“When a plaintiff proceeds under a direct evidence
claim of discrimination, we have held that in order for the
plaintiff to survive summary judgment, [s]he must produce
sufficient evidence that the discriminating ‘[party] possessed
such authority as to be viewed as the one principally responsible
for   the   decision   or   the  actual   decisionmaker   for   the
[defendant].’”) (citing Hill v. Lockheed Martin Logistics Mgmt.,
Inc., 354 F.3d 277, 291 (4th Cir. 2004)).

                                   20
     Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 21 of 39



Recreation Club, 180 F.3d 598, 608 (4th Cir. 1999) (quoting McCarthy

v. Kemper Life Ins. Cos., 924 F.2d 683, 686 (7th Cir. 1991).

     b.    Prima Facie     Case   of   Discrimination     under    McDonnell
           Douglas

     Although Plaintiff fails to show direct evidence of Arora’s

alleged discrimination, she may still meet her burden by relying

on the three step McDonnell Douglas framework. To meet her initial

burden of establishing a prima facie case of discrimination under

this framework, Plaintiff must show that she is a member of a

protected class and that Arora treated her differently than others

because   of   her   membership   in   that   protected   class.      It   is

undisputed that Plaintiff is a member of a protected class.10

Plaintiff, however, offers no evidence sufficient to create a

genuine dispute over whether Arora treated her differently because

of her membership in a protected class.

     1)    Circumstantial Evidence

     Plaintiff asserts that she has generated an inference of

discrimination simply by showing that Ms. Benecke (1) was aware

that she is African American; (2) was aware that she receives a

housing voucher; and (3) was aware that Mr. Rana wanted to sell

the Skylark Property.      From the existence of these facts alone,

she concludes that: “A genuine issue exists as to whether Beneck[e]



     10As stated previously, Plaintiff is a member of a protected
class under federal, state, and local law on the basis of her race,
familial status/presence of children, and source of income.
                                21
        Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 22 of 39



leveraged her responsibility and power to levy violations and fines

under the HOA, to aggressively fine the Skylark property.                                 A

genuine     issue    of     material    fact     also      exists      as    to     whether

Beneck[e]’s knowledge of Williams limited means, contributed and

motivated her to continue levying fines, and constructively evict

Williams    from     the    Skylark    property.”          (ECF   No.       32,    at   33).

Plaintiff’s argument misses the mark.                     It infers from the fact

that Ms. Benecke had both knowledge of Plaintiff’s protected

characteristics and the authority to issue violation letters that

Ms.     Benecke     issued    violation        letters       because    she        harbored

discriminatory animus.          Discriminatory motive cannot be inferred

merely from the fact that Ms. Benecke was aware of Plaintiff’s

protected characteristics.            While it is necessary that the alleged

discriminator        have     knowledge        of     a    plaintiff’s            protected

characteristic, it is not sufficient to raise an inference of

discrimination.

      2)     Comparator Evidence

      Plaintiff also asserts that she has generated a prima facie

case of discrimination using comparator evidence of neighbors who

are outside her protected class.                     Plaintiff asserted in her

deposition that her neighbors at 12120, 12124, 12126, 12130, and

12132 Skylark Road, are Indian or Caucasian, and own, rather than

rent,    their    homes.       She    further       stated    that     such       neighbors

committed similar violations but were never sent violation notices

                                          22
     Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 23 of 39



or fined. (Pl. Dep. at 66-69). The only evidence Plaintiff offers

to support this belief was that such neighbors told her they did

not receive fines during in-person conversations they had sometime

after Plaintiff received her first violation.              This assertion,

however, is wholly refuted by the record which demonstrates that

the neighbors at 12120, 12126, and 12130 Skylark Road, did, in

fact receive violations and fines.11         (Def. Exs. B8-B11).

     Confronted with this evidence, Plaintiff now argues that even

though    her   comparators    also   received   fines   (and   necessarily,

violation letters), she was still treated differently with respect

to the number of fines she received.             (See ECF No. 32, at 15).

The record also refutes this.         Between March 23, 2016, and April

21, 2020, the Skylark Property was fined a total of twenty-three

times.    (Def. Ex. B7).        Plaintiff’s neighbors at 12120 Skylark

Road were fined a total of ten times between March 2017 and

February 2019 for violations including improper trash bin storage,

unapproved edging, unapproved architectural changes, exterior home

maintenance, and having a grill.            (Def. Ex. B8).      Plaintiff’s

neighbor at 12126 Skylark Road was fined ten times between November

2017 and April 2020 for violations including having a temporary

basketball      hoop   and   unapproved   edging.    (Id.).      Plaintiff’s

neighbor at 12130 Skylark Road was cited eleven times between 2016


     11Neither party provides the resident transaction report for
the neighboring properties at 12124 or 12132 Skylark Road or
mentions the absence of such reports.
                                23
      Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 24 of 39



and   2020    for    tree/mulch     bed     maintenance       and    exterior       home

maintenance       violations.       (Def.      Ex.   B9).      While       Plaintiff’s

neighbors were not fined the exact number of times as Plaintiff,

they nonetheless were fined often and for similar infractions.                       To

generate an inference of discrimination based on the discrepancy

in the number of fines issued, Plaintiff would have to show both

that such neighbors committed violations with the same frequency

as Plaintiff and that Arora’s agents were aware of such violations

but chose not to enforce the rules.                  Plaintiff has submitted no

evidence     to   that   effect.      Plaintiff’s         assertions       that   Arora

enforced violations against the Skylark Property more frequently

than neighboring properties because of Plaintiff’s race, familial

status, or source of income is based purely on her own speculation.

Such speculation is insufficient to create a genuine dispute of

material fact.      See Deans v. CSX Transp., Inc., 152 F.3d 326, 330–

31 (4th Cir. 1998).

      c.     Legitimate Business Reason under McDonnell Douglas

      Even    assuming,      arguendo,      that      Plaintiff      had     proffered

evidence     sufficient      to    demonstrate        a   prima     facie    case     of

discrimination,      Arora    has    demonstrated         a   legitimate     business

reason for issuing the violations and fines that it issued.

Management is obligated to inspect for new and existing violations

in the community and the Board of Directors, through the Covenants

Committee, is obligated to enforce the rules by assessing fines.

                                          24
     Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 25 of 39



(Pl. Ex. 9 at 76-78).   Because the record shows that each time the

Skylark Property was fined, Arora management agents brought the

Covenants Committee evidence that the Skylark Property had failed

to remedy documented violations, in accordance with the notices

received, (see Def. Ex. B12), it was the Covenants Committee’s

obligation to assess a fine.     Thus, to prevail under the McDonell

Douglas    burden-shifting   framework,   Plaintiff    would   have    “to

demonstrate that [Arora’s stated] reason was a pretext.”          Foster,

787 F.3d at 252.

     d.     Pre-text under McDonnell Douglas

     Plaintiff has not produced evidence sufficient to conclude

that Arora’s proffered reason was false, or that discrimination

was the real reason.     The evidence in the record shows that the

fines ultimately issued were issued after multiple notices and

ample time to correct documented violations.        (See Def. Ex. B12).

For example, she has not shown that Arora did not enforce the rules

in accordance with the procedures established by its governing

documents or that Arora chose not to enforce the rules against

other residents with the same vigor.         While Plaintiff contends

that Ms. Benecke “targeted” her and went out of her way to uncover

violations on her property, she relies only on her own testimony

that she and her daughter “caught” Ms. Benecke taking pictures

outside the Skylark Property early in the morning a handful of

times.    These allegations are not inconsistent with Ms. Benecke’s

                                   25
        Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 26 of 39



job responsibilities and thus, do not allow for the inference that

discriminatory intent was a motivating factor at play. Ms. Benecke

testified      in   her   affidavit   that      surveying   properties     in   the

community and taking photographs of violations was routine and

that there was no specific time of day in which she was to inspect,

and thus fit it in around her other job duties.                (Benecke Dep. at

48-50).     Plaintiff also makes much of the fact that she was not

permitted      to   attend    meetings        where   the   Covenant    Committee

determined violations and assessed fines.              This too, is consistent

with Arora Hills’ rule that only an owner, not a tenant, may

request an appeal and that it is up to the owner’s discretion

whether to invite the tenant to attend as a witness.                      (Benecke

Dep. at 68 & Pl. Ex. 9 at 76-77).             Plaintiff does not contend that

Mr. Rana ever requested an appeal, and thus no adverse inference

can be drawn from the fact that Defendant did not invite Plaintiff

to attend the meeting.            This was in keeping with Arora Hills’

policies.      Because Plaintiff has failed sufficiently to confront

the summary judgment motion with evidence sufficient to create a

genuine dispute of fact that Arora harbored discriminatory animus,

Arora     is    entitled     to    summary        judgement    on      Plaintiff’s

discrimination claim in Count III.




                                         26
      Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 27 of 39



IV.   Retaliation under the FHA 42 U.S.C. § 361712

      Plaintiff alleges in Count I that Arora retaliated against

her in violation of federal, state, and county housing laws by

continuing to send violation notices and impose fines upon her

landlord after she engaged in protected activity.13

      A.   Legal Standard

      Section   3617   of   the   FHA    makes   it   “unlawful   to   coerce,

intimidate, threaten, or interfere with any person in the exercise

or enjoyment of, or on account of h[er] having exercised or

enjoyed, or on account of h[er] having aided or encouraged any

other person in the exercise or enjoyment of, any right granted or

protected by section [] 3604.”          42 U.S.C. § 3617.   “‘[R]etaliation


      12Plaintiff’s complaint titles Count I as “Retaliation” but
cites to 42 U.S.C. § 3604. (See ECF No. 1, at 7). The court notes
that it is Section 3617, not Section 3604, that prohibits
retaliation. Likewise, Plaintiff’s Count I cites to Md. Code Ann.,
State Gov’t § 20-702 for her retaliation claim under state law
when it is § 20-708 that prohibits retaliation.

      13 This FHA retaliation analysis applies equally to
Plaintiff’s retaliation claims under Maryland and Montgomery
County law because all three statutes are materially the same.
Compare 42 U.S.C. § 3617 with Md. Code Ann., State Gov’t § 20-708;
and Montgomery Cty. Code, Ch. 27, Art. I, § 27-12(g). See Rhodes
v. Parklane Apartments, LLC, 2019 WL 7293398, at *3 (D.Md. Dec.
27, 2019) (“Maryland law prohibits retaliation using almost
identical language to the FHA. [See] Md. Code Ann., State Gov’t
§ 20-708(1)-(2).    Montgomery County’s fair housing law forbids
retaliation for ‘lawfully opposing any discriminatory practice’ or
‘filing a complaint, testifying, assisting, or participating in
any manner in an investigation, proceeding or hearing’ as provided
for under county law. Montgomery Cty. Code, Ch. 27, Art. I, § 27-
12(g).    When local laws such as these bear such striking
resemblance to the FHA, the [c]ourt applies the same pleading
standards.”).
                                27
     Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 28 of 39



claims brought pursuant to the FHA are analyzed under the same

standards that are applied to retaliation claims brought under

Title VII and other employment discrimination statutes.’”         Hall v.

Greystar Management Services, LP., 28 F.Supp.3d 490, 495 (D.Md.

2014) (citing Texas v. Crest Asset Management, Inc., 85 F.Supp.2d

722, 733 (S.D. Tex. 2000)).     Thus,

          [i]n order to prove a claim of retaliation
          under the FHA, a plaintiff must establish [by
          a preponderance of the evidence] that: (1) the
          plaintiff was engaged in protected activity;
          (2) the defendant was aware of that activity;
          (3) the defendant took adverse action against
          the plaintiff; and (4) a causal connection
          exists between the protected activity and the
          adverse action.
Hall, 28 F. Supp.3d at 495 (citing Matarese v. Archstone Pentagon

City, 795 F. Supp.2d 402, 442 (E.D. Va. 2011)).        If the plaintiff

has presented a prima facie retaliation claim, the burden shifts

to the defendant to articulate a legitimate, nondiscriminatory

reason for its decision, and if the defendant articulates such a

reason, the plaintiff bears the ultimate burden of demonstrating

that the reason was merely a pretext for a discriminatory motive.

     B.   Analysis

     As explained in detail below, Arora is entitled to summary

judgment on Plaintiff’s retaliation claim because Plaintiff fails

to make out a prima facie case of retaliation.




                                   28
     Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 29 of 39



     1.    Prima Facie Case of Retaliation

     a.    Protected Activity

     In order to present a prima facie case of retaliation,

Plaintiff must first show that she engaged in protected activity.

Plaintiff identifies two complaints which she contends constitute

“protected activity” sufficient to support her claim.          The first

is a verbal complaint Plaintiff made to Ms. Benecke over the phone

in July 2015, shortly after receiving the letter from the HOA

regarding the pool incident (the “July 2015 Complaint”).               The

second is a written complaint Plaintiff made in a letter to Mr.

Eckloff on May 16, 2016 (the “May 2016 Complaint”).          (See ECF No.

32-2, at 21-23).

     1)    July 2015 Complaint

     The parties dispute whether Plaintiff’s July 2015 Complaint

constitutes protected activity.      The only evidence in the record

regarding the substance of the conversation is Plaintiff’s own

recollection of the call as stated in her declaration. Plaintiff

asserts that she “complained to Beneck[e] that she and the HOA

treated [her] family unfairly at the pool and that [her] family

had been singled out at the pool.”      (Pl. Ex. 4).   Plaintiff argues

that because she voiced her belief that her family was being

treated “unfairly” and had been “singled out” she engaged in

activity   opposing   discrimination     sufficient     to   qualify    as

protected activity.     (See ECF No. 32, at 21) (citing McClam v.


                                   29
     Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 30 of 39



Audio Visual Servs. Grp., Civil Action No. TDC-19-0652, at *10-11

(D.Md. May 12, 2020) (“Protected opposition . . . may include

staging informal protests and voicing one’s own opinions in order

to bring attention to [] discriminatory activities as well as

complain[ts]     .   .   .    about    suspected   violations.”)   (internal

quotations omitted).

     Plaintiff does not assert, however, that she ever told Ms.

Benecke that she felt that she or her family was “treated unfairly”

or “singled out” because of their race, familial status, or source

of income. Because Plaintiff did not complain of unequal treatment

on account of her race, familial status, or source of income, Arora

argues that “a reasonable person would not find Plaintiff was

raising a complaint of race or income discrimination” and thus,

the July 2015 complaint does not constitute protected activity.

(See ECF No. 35, at 7).           The court agrees.

     “[T]o     qualify       as   protected   activity,   an   [individual’s]

complaints must [] communicate a belief that the [defendant] has

engaged in . . .     a form of [] discrimination based on a protected

class[,] . . . Complaints about management activities that would

not constitute unlawful discrimination do not count as protected

activity.”     Chang Lim v. Azar, 310 F. Supp. 3d 588, 604 (D.Md.

2018) (internal quotations and citations omitted).

             General complaints of unfair treatment are not
             protected activity. Romeo v. APS Healthcare
             Bethesda, Inc., 876 F.Supp.2d 577, 587 (D.Md.
             2012);   accord  Harris v. Md. House of
                                   30
        Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 31 of 39



               Correction, 209 F.Supp.2d 565, 570 (D.Md.
               2002).     However, where the [defendant]
               understood or should have understood that the
               plaintiff opposed an unlawful practice, that
               opposition is protected activity. Burgess v.
               Bowen, 466 Fed. Appx. 272, 282 (4th Cir. 2012).
               To determine whether [a defendant] should have
               understood the complaint to constitute a
               protected activity, a court must consider
               whether the [defendant] could have understood
               the complaint in the context in which it was
               made. Id. (holding that the employee’s verbal
               complaint of being “targeted” should have
               conveyed to the employer a concern of racial
               discrimination); Okoli v. City of Baltimore,
               648 F.3d 216, 223–224 (4th Cir. 2011) (although
               the employee did not explicitly mention sexual
               harassment or convey details of the incident,
               the use of the word “harassment” was enough to
               convey to the employer that her complaint
               “likely encompassed sexual harassment”).

Bowman v. Balt. City Bd. of Sch. Commr’s, 173 F.Supp. 3d 242, 248

(D.Md. 2016).           Here, Plaintiff does not assert that she ever

mentioned race, familial status, or source of income during the

call.     Even taken in context, the complaint was too general to

have communicated to Arora that Plaintiff believed she was being

unlawfully discriminated against. Cf. id. at 249 (finding employer

could have understood its employee’s complaint was based on racial

discrimination where the plaintiff was black and complained of a

distinction in treatment between herself and a Caucasian teacher

and labeled the distinction discrimination).                 Even viewed in the

light most favorable to Plaintiff, the evidence does not support

that     the     July     2015   phone     call   “br[ought]     attention   to

discriminatory          activities”   or      included   a    complaint   about

                                         31
      Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 32 of 39



“suspected violations” of law.14            Because Plaintiff’s July 2015

Complaint      did   not    communicate      opposition       to     an    alleged

discriminatory practice, it is not a “protected activity” under

the FHA and cannot support her retaliation claim.

      2)      May 2016 Complaint

      Plaintiff also contends the letter she sent to Mr. Eckloff in

May 2016 constitutes protected activity.            In the letter, Plaintiff

stated that she felt that she was “be[ing] targeted by the HOA,

and []very much would like to be treated equally” to her neighbors.

(Pl. Ex. 6).     She further added that she was a single parent, that

she had contacted the county to investigate the discrepancies, and

that she had a “humiliating” interaction with Ms. Benecke in which

she was told to “fetch” a business card off the ground.                     (Id.).

Defendant     does   not   dispute   that    this     complaint      constituted

protected activity.        (See ECF No. 27-1, at 19) (referring to the

May    2016     letter     as   Plaintiff’s         initial        complaint      of

discrimination).         Likewise,   Ms.    Benecke    testified          that   she

understood this letter to be a discrimination complaint.                         (See

Benecke Dep. at 33-34).         Accordingly, Plaintiff may rely on the

May 2016 complaint as protected activity sufficient to support her

retaliation claim.


      14In fact, Plaintiff testified in her deposition that her
belief that she was being discriminated against did not form until
later, after she had spoken with her neighbors, received the first
violation notice, and observed Ms. Benecke driving by her house.
(Pl. Dep. at 52, 112).
                                32
     Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 33 of 39



     b.   Awareness of Protected Activity

     The parties do not dispute that Arora was aware that Plaintiff

made a protected complaint in her May 2016 letter. Thus, Plaintiff

has satisfied the second element necessary for presenting a prima

facie case of retaliation, and the court moves on to analyzing the

third element: whether the defendant took an adverse action against

the plaintiff.

     c.   Adverse Action

     To establish that she suffered an adverse action with respect

to a retaliation claim, a plaintiff must show that the adverse

action was objectively material.         See Burlington N. & Santa Fe

Rwy. Co. v. White, 548 U.S. 53, 68 (2006).        A “materially adverse”

action is one that “could well dissuade[ ] a reasonable [person]

from making or supporting a charge of discrimination.”             Id., at

57, 68.

     Plaintiff    points   to   two   actions   she   believes   constitute

materially adverse actions against her.         First, she contends that

the multiple fines levied against the Skylark Property constitute

adverse action.    (See ECF No. 32, at 20) (“Rana’s insistence to

evict Williams due to the fines, is an adverse action under the

Fair Housing Act.”).15     Plaintiff also contends that the suspension


     15 Following the May 16th letter, another fine was not issued
again until seven months later on December 13, 2016. (See Def.
Ex. B7 at 5). The court notes that this excludes a $100 fine that
was ultimately issued on May 16, 2016, as the result of a prior
unresolved violation for lawn parking. (Id.).
                                 33
       Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 34 of 39



of her family’s pool privileges (occurring around April 2016) due

to    outstanding    unpaid    fines    constitutes       a   materially       adverse

action that interfered with her enjoyment of the amenities of her

rental property.       (See ECF No. 32, at 21).

       Plaintiff, however, does not adduce sufficient evidence to

demonstrate that either of these actions could be considered an

objectively material adverse action.            Plaintiff fails to show that

either the violation letters/fines, or the suspension of pool

privileges, dissuaded her from “making or supporting a charge or

discrimination” or would have dissuaded a reasonable person in her

position from “making or supporting a charge or discrimination.”

Burlington, 548 U.S. at 68.

       Although the Burlington standard for what constitutes an

adverse action is an objective one, “‘the fact that an [individual]

continues to be undeterred in his or her pursuit of a remedy, as

here was the case[,] may shed light as to whether the actions [of

the    defendant]    are   sufficiently        material       and    adverse    to   be

actionable.’”       Bales v. Md. Judiciary/Admin. Off. of the Cts., No.

15-CV-03293-JFM, 2016 WL 6879902, at *17 (D.Md. Nov. 22, 2016)

(citing Somoza v. Univ. of Denver, 513 F.3d 1206, 1214 (10th Cir.

2008)).       Following       the    alleged    adverse       actions,     Plaintiff

continually     attempted       to    remedy    what   she          believed   to    be

discriminatory acts, as demonstrated by her subsequent filing of

complaints with the Commission on Common Ownership Communities on

                                        34
       Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 35 of 39



June 11, 2017, and with the Maryland Commission on Civil Rights on

September 28, 2018.      (Pl. Exs. 8 & 11).      In fact, Plaintiff even

attempted to use the threat of filing of such complaints as

leverage to deter Arora from continuing to fine the property, as

evidenced by her statements to Mr. Eckloff on May 9, 2016, that

“I’m making another attempt to have these concerns resolved before

I have the county’s investigators get involved” and on May 16,

2016 that “I was able to contact the county and inquire about how

to handle these challenges . . . [and] was put in contact with an

investigator that handles complaints with HOA . . . if a solution

is not found, the county investigator’s office will intervene.”

(Pl. Exs. 6 & 10).     Thus, rather than being deterred or dissuaded

from   filing   complaints,    the   alleged   adverse   actions   actually

seemed to encourage Plaintiff to lodge her complaints.             Just as

Plaintiff was not deterred from standing her ground and pursuing

multiple complaints against Arora, the court is not persuaded that

Arora’s actions would dissuade any other reasonable person from

making or supporting a charge of discrimination. Because Plaintiff

has not met her burden of satisfying the adverse action requirement

of a retaliation claim under the FHA, Defendant is also entitled

to summary judgment on Count I.




                                     35
     Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 36 of 39



     2.      Legitimate Business Reason under McDonnell Douglas

     Even if Plaintiff had shown an adverse action, and furthermore

causation,16 her retaliation claim would still fail at the second

stage of the McDonell Douglas test because, as previously stated,

Arora has proffered a legitimate business reason for its actions-

that Plaintiff was in violation of the rules-and Plaintiff fails

to produce any evidence that Arora’s stated reason is pretextual

or that discrimination is the true reason.          The record shows that

Plaintiff was in fact in violation of the community rules each

time she received a fine, including the December 13, 2016 fine.

(See Def. Ex. B12).

V.   Hostile Environment Based on Retaliation

     Finally,       Plaintiff   asserts   that   Arora   violated       federal,

state, and county housing laws by subjecting her to a hostile

environment in retaliation for her protected activity.                  (ECF No.

1, at 8) (“Defendant, by and through, its agents or supervisors,

unlawfully    and    continuously   retaliated    and    created    a    Hostile



     16The suspension of Plaintiff’s pool passes occurred in April
2016, prior to her protected complaint, and therefore, could not
have been in retaliation for making such complaint.       Plaintiff
also has not proffered evidence sufficient for a reasonable juror
to conclude that any violation letter/fine was the result of her
protected complaint. Plaintiff’s argument for causation focuses
only on her initial July 2015 complaint which, as noted above,
cannot support her retaliation claim. (See ECF No. 32, at 22).
The timeline alone, however, is insufficient to infer causation.
There was a seven-month gap between Plaintiff’s May 2016 complaint
and the date the next fine was assessed on December 13, 2016. (See
Def. Ex. B7, at 5).
                                 36
     Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 37 of 39



Environment   against   Plaintiff    because   of   her   complaints     of

discrimination.”).    Arora argues that a hostile environment claim

based on retaliation is not actionable under the FHA.17                Arora

asserts that the Department of Housing and Urban Development’s

regulation defining hostile environment claims under the FHA, 24

C.F.R. § 100.600, precludes recognizing retaliation as a basis for

a hostile environment claim. (See ECF No. 27-1, at 21). Plaintiff

seemingly argues that, because both § 3617 of the FHA, which

prohibits retaliation, and 24 C.F.R. § 100.600, which governs

hostile environment claims, use the word “interference,” a hostile

environment claim can be brought based on retaliation.          (ECF No.

32, at 28-29).

     As Judge Xinis recognized in Rhodes v. Parklane Apartments,

LLC, it is an “unsettled question” whether a plaintiff may advance

a retaliation based hostile environment claim.       Rhodes v. Parklane

Apartments, LLC, 8:19-CV-01463-PX, 2019 WL 7293398, at *5-6 (D.Md.

Dec. 27, 2019).      The issue need not be resolved in this case

because, even if such a claim is actionable, Plaintiff’s claim

necessarily fails due to lack of evidence that the alleged conduct

was sufficiently severe or pervasive.

          Hostile environment harassment refers to
          unwelcome conduct that is sufficiently severe
          or pervasive as to interfere with: The
          availability,   sale,  rental,   or  use   or
          enjoyment    of   a dwelling;    the   terms,

     17 Arora further argues that a state or county hostile
environment claim is not actionable. (See ECF No. 27-1, at n.13).
                                37
     Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 38 of 39



             conditions, or privileges of the sale or
             rental, or the provision or enjoyment of
             services   or    facilities in  connection
             therewith; or the availability, terms, or
             conditions of a residential real estate-
             related transaction.

24 C.F.R. § 100.600(a)(2).     “Factors to be considered to determine

whether hostile environment harassment exists include, but are not

limited to, the nature of the conduct, the context in which the

incident(s) occurred, the severity, scope, frequency, duration,

and location of the conduct, and the relationships of the persons

involved.”    Id.

     Plaintiff testified that that Ms. Benecke: (1) drove by her

home on multiple occasions; (2) once entered onto her property to

take pictures of her home; (3) once lifted the cover of her car to

see if it had valid tags; (4) documented and reported violations

on the Skylark Property; and (5) once threw a business card on the

ground and told her to pick it up.        While some of these actions

may have been objectionable, they were sporadic and cannot be seen

as objectively interfering with the use or enjoyment of Plaintiff’s

dwelling.     The FHA is not to be construed as a “general civility

code[ ]” that prevents rude or undesirable behavior.           Faragher v.

City of Boca Raton, 524 U.S. 775, 788 (1998) (citing Oncale v.

Sundowner Offshore Servs., Inc., 523 U.S. 75, 80 (1998)).              Thus,

“offhand    comments,   and   isolated   incidents   (unless    extremely

serious) will not” rise to the level of a hostile environment.

Id. No genuine issue of material fact exists as to whether Arora’s
                                38
      Case 8:19-cv-03370-DKC Document 36 Filed 06/02/21 Page 39 of 39



conduct rose to the level required for liability on a hostile work

environment   claim.      Accordingly,    Arora   is   entitled    summary

judgment on Plaintiff’s Count II.

VI.   Conclusion

      For the foregoing reasons, the motion for summary judgment

filed by Defendant will be granted.      A separate order will follow.


                                            /s/
                                  DEBORAH K. CHASANOW
                                  United States District Judge




                                    39
